Citation Nr: 0528193	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant served on active duty from April 1967 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO). 

The case was previously before the Board in July 2004 when 
the issue of entitlement to service connection for a 
gastrointestinal disorder was remanded for examination of the 
veteran and a medical opinion.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates the veteran's current 
gastrointestinal disorder, gastroesophageal reflux disease 
(GERD), was incurred many years after service and was not 
incurred as a result of any incident of active service.


CONCLUSION OF LAW

A gastrointestinal disorder, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  VA provided the veteran the required notice 
with respect to the claim for service connection for a 
gastrointestinal disorder in a letter dated February 2003 
which was before the May 2003 rating decision.  VA 
subsequently provided additional notice in letters dated May 
2003 and August 2004.  In accordance with the requirements of 
the VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination with regard to his claim for service 
connection for a gastrointestinal disorder.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Peptic ulcers may be 
presumed to have been incurred during active military service 
if they manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  However, 
the Board notes that there is no current diagnosis of a 
peptic ulcer.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
gastrointestinal disorder.  He asserts that he had 
gastrointestinal symptoms during service and has continued to 
have them until the present.  The veteran's service medical 
records are of record and are complete.  There are a few 
service medical records which show treatment for complaints 
of gastrointestinal symptoms.  In September and October 1969 
the veteran had complaints of pain in stomach after eating.  
He was treated with Maalox on both occasions.  A March 1970 
treatment record reveals that he was "complaining of upset 
stomach due to nervous condition."  A December 1970 
treatment record reveals that the veteran had complaints of 
dizziness, nausea, vomiting, diarrhea, and abdominal pain.  
Physical examination revealed that the abdomen was soft, flat 
and non-tender.  The diagnostic impression was 
gastroenteritis.  However, an addendum noted the veteran had 
slurred speech and substance abuse was suspected.  In March 
1971, separation examination of the veteran was conducted.  
There was no indication that the veteran had any 
gastrointestinal disorder at separation examination.  

In March 1993, a VA Agent Orange protocol examination of the 
veteran was conducted.  A diagnosis of hiatal hernia by 
history was made, but the accompanying test results, from 
barium enema testing and upper gastrointestinal series 
testing, reveled no abnormalities.  Private medical records 
dated from1997 to 2002 have been obtained.  These records 
reveal that the veteran has been treated for complaints of 
upset stomach and heartburn.  The diagnoses are variously 
indicated as GERD and acid reflux.  

In February 2005, the most recent VA examination of the 
veteran was conducted.  The veteran reported having 
gastrointestinal symptoms during service and that symptoms 
continued in the 1980s and 1990s.  The examining physician 
noted that the veteran was diagnosed with GERD in 2000.  
After full examination, the diagnosis was obesity disorder 
and GERD.  The examining physician's medical opinion was that 
the veteran was not diagnosed with GERD during service and 
that the current GERD was caused by aging and being 
overweight and was unrelated to the veteran's military 
service or the gastrointestinal symptoms treated during 
service.  

The preponderance of the evidence is against the claim for 
service connection for a gastrointestinal disorder.  There is 
medical evidence of a current disability; the veteran has 
current diagnosis of GERD.  While there is evidence of 
treatment for gastrointestinal symptoms during service, these 
symptoms resolved before separation and no abnormality was 
noted on separation examination.  The competent evidence of 
record reveals that the veteran's current GERD is not related 
to his military service.  Rather, the evidence reveals that 
the first diagnosis of GERD was made in 2000, which is three 
decades after the veteran separated from service.  Moreover, 
there is no competent medical evidence linking the veteran's 
current gastrointestinal disorder to his military service.  
Rather, the medical evidence of record indicates that the 
veteran's current GERD is related to age and obesity and is 
unrelated to his military service.  Accordingly, service 
connection or a gastrointestinal disorder, to include GERD, 
must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


